Exhibit 99.1 [CBRL GROUP, INC. LOGO] POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP REPORTS OCTOBER COMPARABLE STORE SALES LEBANON, Tenn. – November 6, 2007 CBRL Group, Inc. (Nasdaq: CBRL) today reported comparable store sales for its Cracker Barrel Old Country Store® restaurants and gift shops for the five-week period ending Friday, November 2, 2007.The sales are compared with comparable weeks, not the prior-year fiscal period, as a result of the 53rd week in the fiscal year ended on August 3, 2007: · Comparable store restaurant sales increased 1.0%, with approximately 3.6% higher average check primarily due to an average menu price increase of about 3.8%.Traffic declined approximately 2.6%. · Comparable store retail sales were down 4.9%.Excluding the effect of a Porch Sale clearance event last year, sales decreased 1.3%. CBRL-F Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 567 Cracker Barrel Old Country Store restaurants and gift shops located in 41 states. - END -
